Citation Nr: 9930371	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-38 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $19,016.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from April 1965 to December 
1973.  In April 1994, the Montgomery, Alabama, Regional 
Office proposed to reduce the veteran's Department of 
Veterans Affairs (VA) improved pension benefits retroactively 
from December 1, 1993 due to his receipt of Social Security 
Administration (SSA) benefits.  In January 1995, the RO 
effectuated the proposed reduction; determined that the 
greater benefit to which the veteran was entitled was 
compensation rather than pension; and directed that the 
veteran would therefore receive compensation rather than 
improved pension benefits.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision of the Committee 
on Waivers and Compromises (Committee) of the Atlanta, 
Georgia, Regional Office (RO) which concluded that there was 
bad faith on the veteran's part in the creation of the 
overpayment of VA improved pension benefits in the amount of 
$19,016.00 and denied his request for waiver of recovery of 
the overpayment.  


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran was overpaid VA improved pension benefits in 
the amount of $19,016.00 during the period between April 1991 
and December 1993 due to his failure to promptly inform the 
VA of his family's receipt of monthly SSA benefits.  

3.  The veteran repeatedly failed to report that he and his 
wife were in receipt of SSA benefits since December 1991.  
The veteran's actions constitute bad faith.  



CONCLUSIONS OF LAW

1. The overpayment of VA improved pension benefits in the 
amount of $19,016.00 was not due to error solely on the part 
of the VA and was otherwise properly created.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.660(a) (1999).  

2.  The veteran's bad faith precludes waiver of recover of an 
overpayment of VA improved pension benefits in the amount of 
$19,016.00.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 38 
C.F.R.§§ 1.963(a), 1.965(b)(2) (1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that recovery of the 
overpayment of VA improved pension benefits in the amount of 
$19,016.00 should be waived as the overpayment was created by 
administrative error; was not precipitated by bad faith on 
his part; and such action would result in undue financial 
hardship on him and his family.  


I. Creation of the Debt

Generally, a veteran in receipt of VA pension benefits must 
notify the VA of all circumstances which will affect his 
entitlement to receive pension benefits or the rate of those 
benefits.  Such notice must be furnished when the recipient 
acquires knowledge that his income has changed.  38 C.F.R. 
§ 3.660(a)(1) (1999).  

In August 1991, the RO granted a permanent and total 
disability rating for pension purposes.  In November 1991, 
the RO informed the veteran that he had been awarded VA 
improved pension benefits based upon its determination that 
he and his spouse had no income and were not in receipt of 
SSA benefits.  The written notice informed the veteran of his 
duty to promptly inform the VA of any changes in his income 
and that his failure to do so could result in the creation of 
an overpayment in his account.  In November 1992, the RO 
informed the veteran that there had been a cost of living 
adjustment to his improved pension benefits; his pension 
benefits were based upon a determination that he had no net 
countable income; and he had a duty to promptly inform the VA 
of any changes in his income including receipt of SSA 
benefits.  

In April 1994, the Montgomery, Alabama, Regional Office 
informed the veteran that it had received information 
establishing that he was in receipt of monthly SSA benefits 
in the amount of $597.00.  Based upon the veteran's reported 
income, the RO proposed to reduce the veteran's improved 
pension benefits.  A December 1994 Report of Contact (VA Form 
119) states that the veteran clarified that he had been 
retroactively awarded SSA benefits from March 1991.  He 
reported that he had been paid his first SSA benefits in 
December 1991.  In January 1995, the RO informed the veteran 
in writing that his pension benefits had been adjusted based 
upon his December 1994 statement as to having received SSA 
benefits since December 1991.  The RO informed the veteran 
that, as of December 1, 1993, the greater benefit to which he 
was entitled was compensation rather than pension and thus he 
would be receiving VA compensation benefits thereafter.  

The veteran has not contested the amount of the overpayment.  
In light of this fact and given the veteran's acknowledgment 
that he failed to inform the VA of his receipt of SSA 
benefits, the Board finds that the overpayment of VA improved 
pension benefits in the amount of $19,016.00 was solely the 
consequence of the veteran's own action and thus properly 
created.  


II. Waiver of Recovery

Recovery of an overpayment of VA improved pension benefits 
may be waived if recovery of the indebtedness from the payee 
who received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 38 
C.F.R. § 1.963(a) (1999).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (1999).  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1999) provide that:
 
The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

Any indication of bad faith will preclude waiver of recovery 
of an overpayment.  "Bad faith" denotes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the Government.  38 
C.F.R. § 1.965(b)(2) (1999).  

A December 1994 Report of Contact (VA Form 119) states that 
the veteran clarified that he had been retroactively awarded 
SSA benefits from March 1991.  He reported that he had 
received his first SSA check in December 1991.  

In his May 1995 notice of disagreement and July 1995 
substantive appeal, the veteran advanced that his filing of 
the May 1994 Improved Pension Eligibility Verification Report 
(Veteran With No Children) (VA Form 21-0516) "clearly 
indicates that I acted in good faith by reporting SSA amounts 
to the VA."  He believed that the overpayment was created by 
an administrative error and there was no indication of fraud, 
misrepresentation, fault, or lack of good faith on his part.  
He advanced that he was "now in the process of declaring 
Bankruptcy, Chapter 13."  An October 1997 note in the record 
indicates that while the veteran had filed for Chapter 13 
bankruptcy, no dismissal or discharge notice had been 
received.  

The Board has reviewed the probative evidence including the 
veteran's testimony and statements on appeal.  The Board 
finds that there was bad faith on the veteran's part with an 
intent to retain his eligibility for pension.  Although he 
was repeatedly informed in writing that the amount of his VA 
pension benefits was dependent upon an accurate assessment of 
his family's annual income and instructed to promptly report 
the receipt of all family income from whatever source 
derived, including SSA benefits, to the VA, he did not do so 
when he and his wife were awarded SSA benefits.  The veteran 
has acknowledged on appeal that he had been in receipt of SSA 
benefits since December 1991.  The fact that he supplied 
information as to his income in May 1995, some three years 
after being awarded SSA benefits and after his pension 
benefits had been discontinued in favor of compensation, does 
not establish that the veteran had previously acted in good 
faith.  Therefore, the Board concludes that the veteran's 
actions constitute bad faith which precludes a waiver of 
recovery of the overpayment.  38 U.S.C.A. § 5302(c) (West 
1991 & Supp. 1999); 38 C.F.R. § 1.965(b)(2) (1999).  
Accordingly, a waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $19,016.00 is 
denied.  

The veteran's arguments that there was an administrative 
error lacks legal merit as he has failed to identify any 
error on the part of VA.  The argument that he was not under 
an obligation to inform VA of income when he filed for 
service connection is a correct statement but is irrelevant.  
The fact that he was not required to inform VA of income when 
filing for service connection did not absolve him of his duty 
to inform VA otherwise.  The veteran was repeatedly informed 
that of his duty to notify.  Lastly, the fact that he has 
filed for Chapter 13 bankruptcy is immaterial.  Bad faith 
precludes waiver of recovery.


ORDER

Waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $19,016.00 is denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

